966 S.W.2d 524 (1998)
Cary STALEY, Appellant,
v.
The STATE of Texas, Appellee.
No. 1431-97.
Court of Criminal Appeals of Texas, En Banc.
March 25, 1998.
Marva J. Provo, Beaumont, for appellant.
Matthew Paul, State's Atty., Austin, for State.
Before the court en banc.

OPINION ON STATE'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted Appellant of possession of cocaine, and the jury assessed punishment at fifteen years of confinement and a $6000 fine. The Court of Appeals reversed the conviction, holding that the cocaine was illegally seized. Staley v. State, 952 S.W.2d 590 (Tex. App.-Beaumont 1997).
*525 In determining that the police officer lacked a reasonable, articulable suspicion to support a temporary detention, the Court of Appeals stated that Appellant's conduct was as consistent with innocent activity as with criminal activity. Id. at 593. In a single ground for review, the State contends that the "as consistent with innocent activity as with criminal activity" construct is inappropriate for determining reasonable suspicion.
After the Court of Appeals issued its opinion in the present case, we held that this construct is no longer a viable test for determining reasonable suspicion. Woods v. State, 956 S.W.2d 33, 38 (Tex.Cr.App.1997). We grant the State's petition for discretionary review, vacate the Court of Appeals' judgment, and remand this cause to that court for reconsideration of Appellant's point of error in light of Woods.
OVERSTREET, J., dissents.